Per Curiam.
— A parol antenuptial settlement such as this, being in consideration of marriage which is a valuable one, is binding at the expiration of the coverture. No statute requires it to be in writing where the subject of the contract is the wife’s chattels; and here it covers the whole case; for it precludes not only the husband’s ownership during the coverture, but his right of survivorship at the dissolution of it. The provision of the intestate law was not designed for a case where the course of the property at the wife’s death was marked out by a settlement. The existence of the contract was properly left to the jury as a fact of which there was evidence. There was no room for objection for want of mutuality, for the wife would be bound by the contract if she were a party to it; and there could be no such thing without her. The exceptions to evidence are not sustained.
Judgment affirmed.